Citation Nr: 1727560	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-43 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA). 

2.  Entitlement to service connection for a left arm disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issues by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ) at the RO in June 2012.  The Veteran was informed in February 2013 that the AVLJ who conducted the June 2012 hearing was no longer employed by the Board.  He requested another hearing which was held in August 2013 before the undersigned VLJ at the Board Central Office in Washington, D.C.  Transcripts of both hearings are of record.  

After this matter was certified to Board, the then-AVLJ who conducted the June 2012 hearing returned to employment with the Board as a VLJ.  In a May 2017 correspondence, the Veteran was notified that two current VLJs had heard testimony on the matter and that the Board was to assign a third VLJ to decide the matter as a panel.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3 (2016).  He was also informed that he had an opportunity to have a new hearing before the third assigned judge prior to having the matter adjudicated by the three-judge panel.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707 (2016).  In a May 2017 correspondence, the Veteran replied that he did not want a new hearing before the third VLJ and requested that the matter be adjudicated immediately.  

This matter was last before the Board in June 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development.  Following the issuance of a February 2017 supplemental statement of the case (SSOC) in which the denial of both service connection claims was continued, the case was returned to the Board for its adjudication.  

Subsequently, in May 2017, the Board received a statement from the Veteran's ex-wife; however, this statement is largely cumulative of an earlier statement from 2012, described below, and will require no further adjudication or waiver prior to a Board decision.  38 C.F.R. § 20.1304(c) (2016).

The issue of entitlement to service connection for a left arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's sleep apnea is attributable to any incident of service.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with a notice in April 2008 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  He has been afforded a thorough examination in August 2014, and the AMC also secured an addendum opinion in August 2016.  The Veteran has submitted statements from himself and his ex-wife and was also afforded an opportunity to testify at hearings in June 2012 and August 2013.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearings, the Veteran was assisted by a representative from The American Legion.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of sleep apnea and why he believed his sleep apnea manifested in service and continued to the present.  The VLJs informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's June 2016 remand, the AMC was directed to obtain missing VA medical center (VAMC) records as well as request a release from the Veteran in order to obtain records from the Regional Medical Center Bayonet Point in Hudson, Florida.  Thereafter, the AMC was instructed to return the claims file to the August 2014 VA examiner, or another qualified examiner if that individual was not available, for the purpose of providing an opinion regarding the etiology of the sleep apnea.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

After receiving the matter from the Board, the AMC obtained copies of the missing VAMC records identified by the Board, requested a release from the Veteran to obtain the missing Hudson, Florida Medical Center records, and then obtained those records as well.  Following that, the Veteran's claims file was forwarded to the August 2014 examiner, who issued an addendum opinion regarding the etiology of the sleep apnea.  Accordingly, the Board finds that the AMC substantially complied with the Board's remand directives as they pertain to the sleep apnea claim. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  


Factual Background and Analysis 

The Veteran asserts that his sleep apnea, which was diagnosed in October 2010, actually began in service and has continued to the present.  Specifically, he asserts that his symptoms of restlessness and moving while sleeping in service were manifestations of sleep apnea and that he has continued to have these symptoms ever since service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment, or diagnoses relating to sleep apnea.  Specifically, on the Veteran's April 1993 discharge examination, there were no abnormalities noted.  The Veteran has submitted a statement from his ex-wife dated in June 2012 in which she asserted that the Veteran had a sleeping problem when he was in the military.  According to her, he would stop breathing in his sleep and would "swing" when he slept.  She stated that these symptoms began while he was in the military and persisted throughout the four years he was in service.  More recently, in a May 2017 statement, the Veteran's ex-wife asserted that she noticed that he would stop breathing when he was sleeping while they lived together and he was still in service.  According to her, the Veteran did not snore or stop breathing in the two years that they were married prior to his enlistment, and only began to exhibit these symptoms upon entering service.  

Post-service medical records show that the Veteran was first diagnosed with sleep apnea in October 2010, as reflected in an outpatient sleep study report from the Regional Medical Center Bayonet Point.  That sleep study revealed that the Veteran experienced mild-to-moderate obstructive sleep apnea by apnea hypopnea index.  Following the October 2010 sleep study, the Veteran was started with a continuous positive airway pressure (CPAP) machine, and treatment records show that he has continued using a CPAP machine ever since the October 2010 sleep study.  

At his June 2012 hearing, the Veteran stated that he had difficulty going to sleep while he was in service and would often be tired during the day.  He started taking sleeping pills while he was still in service following a recommendation from a military physician, but realized years later that he could not fall asleep without them.  At that point, he visited a VA medical center to seek treatment for his sleep difficulties and was afforded a sleep study which resulted in his sleep apnea diagnosis.  He also stated that he began moving around to a significant degree in his sleep after he started taking sleeping pills and that on a few occasions he struck his ex-wife while sleeping.  

During his August 2013 hearing, the Veteran stated that he had difficulty sleeping while in service and snored loudly.  He also reported that he developed headaches in service after he woke up, but did not report his sleep difficulties to a military physician while in service.  He again acknowledged that he did not report any problems with his sleeping while he was in service, but he stated that he did not think it was an issue when he was in service. 

The Veteran was afforded a VA examination to evaluate the nature and etiology of his sleep apnea in August 2014.  He reported that he had been diagnosed with sleep apnea two years prior to the examination and was prescribed a CPAP machine following that diagnosis.  He contended that his symptoms started in service, and he stated that he "beat his ex-wife up" while he was sleeping when he was in service.  He did acknowledge that he did not seek medical treatment for his sleep apnea while he was in service.  

After a physical examination and a review of the claims file, the examiner opined that it was less likely than not that the Veteran's sleep apnea began in service.  In support thereof, the examiner noted that there was no documentation of sleep apnea, daytime exhaustion, trouble sleeping, or any other symptoms of sleep apnea while in service.  The examiner highlighted the fact that no abnormalities were found on the discharge examination.  Furthermore, the examiner detailed the fact that the Veteran was diagnosed with sleep apnea two years prior, approximately 19 years after service.  Finally, the examiner discussed the Veteran's obesity, and found that medical literature supported the determination that the Veteran's obstructive sleep apnea most likely was attributable to his obesity.  

The AMC sought an addendum opinion from the August 2014 examiner in August 2016.  After reviewing the updated claim file, the examiner found that the new evidence did not change the ultimate determination that it was less likely than not that the Veteran's sleep apnea was attributable to service. The examination report reiterates the previous rationale for that determination.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  As stated, there were no complaints, treatments, or diagnoses related to sleep apnea during the entire period of the Veteran's service.  The Veteran has given differing accounts as to whether he ever reported his difficulties with sleeping while in service.  On the one hand, during the June 2012 hearing, he stated that he did report his sleep issues and was told to try over-the-counter sleeping aids; however, during the August 2013 hearing, he maintained that he never reported his sleep issues while in service.  

In considering the probative value of the Veteran's assertions, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible, although it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Furthermore, although the Board cannot reject a statement merely because it was made by an interested party, the interest of the person who made the statement may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").  

Here, it is unclear whether the Veteran ever reported his symptoms of sleep apnea while in service and whether he ever began using sleeping pills to help alleviate his symptoms.  In any case, the record does not show that he began seeking treatment for sleep difficulties until October 2010, when a sleep study was performed and he was first diagnosed with sleep apnea.  This gap of over 17 years calls into question the validity of the Veteran's statements during the June 2012 hearing, as it suggests that the Veteran was aware of his sleep difficulties and was taking medication to alleviate those difficulties but never reported them to a physician during this entire period.  According to the Veteran during the June 2012 hearing, he only realized he had a potential disorder when he stopped taking sleeping medication and discovered that he could not fall asleep without the medication.  Subsequent to the June 2012 hearing, however, the Veteran never reported that he started taking sleeping medication during service and continued to do so for many years after service.  This inconsistency in reporting compromises the probative value of the Veteran's testimony regarding the inception of his sleep disorder symptomatology and his reports regarding the continuing nature of those symptoms. 

Of course, the Board still acknowledges the competency of the assertions of the Veteran and his ex-wife regarding the manifestation of sleep apnea symptoms while in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the either the Veteran or his ex-wife possess the medical training, credentials, or other expertise to competently conclude that these symptoms were indicative of sleep apnea while he was in service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).

The lay assertions must be considered in light of the opinion offered by the August 2014 VA examiner, who offered a rationale supported by a thorough review of the claims file and a reference to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claims file alone); see also Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings).  Specifically, not only did the examiner discuss the lack of complaints of and treatment for sleep apnea during service and for 17 years following service, they also provided a viable alternative theory to explain the Veteran's symptomatology; i.e. obesity.  Accordingly, the Board finds that the August 2014 VA examiner's opinion is highly probative of the issue of whether the sleep apnea was incurred in service.

The Board concludes that the opinion offered by the August 2014 VA examiner warrants the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for sleep apnea on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran may still be entitled to service connection if all of the evidence establishes that the sleep apnea was incurred in service.  38 C.F.R. § 3.303(d).  Here, however, the preponderance of the evidence is against a finding that the sleep apnea was incurred in service and there is a 17 year gap between discharge and the diagnosis of sleep apnea.  Furthermore, the August 2014 examiner set forth an alternative etiology for the Veteran's sleep apnea supported by medical literature, that being his obesity.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's sleep apnea is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for sleep apnea under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for sleep apnea in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).
ORDER

Service connection for sleep apnea is denied.


REMAND

Regrettably, the Board is unable to proceed with an adjudication of the Veteran's claim of service connection for a left arm condition and must remand this particular issue once again for further development of the record.  Specifically, the Board finds that the prior August 2014 VA examination and corresponding August 2016 addendum opinion are insufficient, as the examiner relied on an inaccurate factual premise. 

Pursuant to the Board's June 2014 remand, the AMC was directed to secure an examination from a qualified VA examiner for the purpose of providing an opinion regarding the issue of whether the Veteran's claimed left arm condition clearly and unmistakably preexisted service.  If the examiner found this to be case, they were to then opine as to whether the preexisting left arm condition clearly and unmistakably was aggravated beyond its normal progression due to service.  Regardless of the answer, the examiner was to then opine as to whether the left arm condition was directly attributable to service. 

The Veteran was afforded a VA examination in August 2014, during which he was diagnosed with cervical spondylosis with narrowing of foramina at C4-C5 and C5-C6 with radiculopathy of the left arm.  He reported that he experienced neck pain radiating down his left arm, with pain in his biceps, forearm, and hand as well as decreased grip strength, and that these symptoms began about 18 months prior.  He also stated that he injured his arm in service in 1992 while working with a metal hatch.  According to the Veteran he was treated for his complaints of left arm pain in service.  A physical examination revealed muscle atrophy of the left arm.  

Upon completion of the examination, the examiner opined that the Veteran's arm condition clearly and unmistakably preexisted service and that it was less likely than not that the Veteran's condition was aggravated beyond its normal progression by service.  In support thereof, the examiner noted that the Veteran was only seen once in October 1990 for left arm pain while in service, and that he was treated with pain medication at the time.  Otherwise, according to the examiner, the Veteran's service treatment records, to include his discharge examination, were negative for any complaints, diagnoses, or treatment related to a left arm condition.  As for the preexisting nature of the condition, the examiner relied on the Veteran's statements during the October 1990 outpatient visit, in which he stated that he fractured his arm four or five years prior to service.  The examiner also found that it was less likely than not that the Veteran's arm condition was directly attributable to service, and highlighted the fact that the Veteran had no complaints of neck pain or radiculopathy in service. 

Upon receipt of the claims file, the Board in June 2016 remanded the matter in order to have the AMC obtain an addendum opinion from the August 2014 VA examiner, as the examiner applied the wrong standard of analysis in considering whether the left arm condition preexisted service and whether it was aggravated by service.  Accordingly, in August 2016, the August 2014 examiner set forth another opinion regarding the etiology of the Veteran's left arm condition.  To begin, the examiner found that the Veteran's left arm condition clearly and unmistakably preexisted service, relying upon the Veteran's report of having fractured his arm four or five years prior to entering service.  The examiner then opined that the left arm condition clearly and unmistakably was not aggravated beyond its normal progression by service, relying on the paucity of complaints of and treatment for left arm pain other than the October 1990 outpatient record.  Finally, the examiner found it less likely than not that the left arm condition was attributable to service, on the basis that the Veteran had no symptoms of neck pain and/or left upper extremity radiculopathy while in service or for many years after service. 

The Board finds that both the August 2014 examination and the August 2016 addendum opinion are insufficient as the examiner relied on an inaccurate factual premise.  Specifically, the examiner maintained during both the examination and the addendum opinion that the Veteran was seen for left arm pain on only one occasion while in service, that being the October 1990 outpatient encounter.  However, a review of the service treatment records shows that the Veteran complained of left forearm pain prior to his April 1993 discharge examination, and was provided with an X-ray examination, which was negative for any abnormalities.  The outpatient report specifically states that the pain was "status post treatment", which suggests that the Veteran had been experiencing this left forearm pain for some amount of time prior to the X-ray examination.  Regardless, the examiner overlooked this evidence, and must take it into consideration after receiving the claims file upon remand prior to issuing a new addendum opinion regarding the etiology of the left arm condition.  

In addition to relying on an inaccurate factual premise, the examiner appears to have conflated the Veteran's history of left arm fracture with his current symptoms of left arm radiculopathy, which the examiner stated were etiologically attributable to cervical stenosis.  The examiner found that the current left arm condition preexisted service, but then confusingly stated that the symptoms of left arm pain and lack of grip strength were attributable to cervical stenosis.  The examiner then proceeded to opine that it was less likely than not that the left arm radiculopathy was attributable to service as the Veteran had no symptoms of cervical stenosis during service and only began complaining of such one to two years prior to the August 2014 examination.  The Board is unclear as to whether the examiner has determined that the current left arm condition preexisted service or if the examiner found that a different left arm condition preexisted service and has simply conflated the two.  In any event, a remand is also necessary for the examiner to clarify on what basis they have determined that the current left arm condition preexisted service as they have maintained on both the August 2014 and August 2016 examination and addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the examiner who administered the August 2014 examination and issued the August 2016 addendum opinion in order to have them issue an opinion as to the etiology of the left arm condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of a left arm condition. 

Based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to whether the currently diagnosed left arm condition clearly and unmistakably preexisted service, and clearly and unmistakably did not worsen beyond natural progression during service.  Regardless of whether the examiner determines that the current arm condition clearly and unmistakably preexisted service or not, an opinion must also be rendered as to whether the current left arm condition is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  In rendering said opinions, the examiner should consider, and comment upon if necessary, October 1990 and April 1993 outpatient records showing that the Veteran was treated for symptoms of left arm pain in service. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

2.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________       ______________________________
                    A. C. MACKENZIE		      T. REYNOLDS
                    Veterans Law Judge, 		   Veterans Law Judge,
              Board of Veterans' Appeals	                 Board of Veterans' Appeals




_____________________________
JAMES. G. REINHART
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


